Citation Nr: 1453720	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-20 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a mood disorder, a psychotic disorder, and an adjustment disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a sciatic nerve disorder, to include as secondary to the service-connected fracture of the right transverse process at L2 and chronic low back pain.

(The issues of whether an overpayment of Department of Veterans Affairs compensation benefits was properly created and entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits are subject to another decision under a separate docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to August 1970 and from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO denied service connection for PTSD (also claimed as depression, anger, and guilt) and sciatic nerve pain of the lower back, buttocks, and hips on a direct basis only.  

Recent VA treatment records shows diagnoses of a mood disorder, a psychotic disorder, and an adjustment disorder.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider all these diagnoses as part of the psychiatric-disorder issue on appeal.  

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the service-connected disabilities and the diagnosis of a mood disorder secondary to a general medical condition, the Board will consider whether the non-service-connected psychiatric disorder is secondary to the service-connected disabilities.  In light of the service-connected fracture of the right transverse process at L2 and chronic low back pain, the Board will consider whether the non-service-connected sciatic nerve disorder is secondary to the service-connected lumbar spine disorder.

In light of the above, the issues are as stated on the title page.

The issues of entitlement to service connection for ischemic heart disease and Parkinson's disease and entitlement to increased ratings for cervical and lumbar spine disorders, a left shoulder disorder, a total disability rating based on individual unemployability have been raised by the record in January 2014 and March 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, there appears to have been confusion regarding the Veteran's current address.  Based on hand-written correspondence from the Veteran, the Board has determined that his correct street address contains the word "Trill."  While some correspondence submitted on behalf of the Veteran identifies his street address as containing the word "Thrill," this appears to have occurred only in documents submitted by his representative, and all documents actually submitted directly by the Veteran note "Trill."  

Unfortunately, several documents sent to the Veteran, including the July 2014 letter scheduling the Veteran for a Travel Board hearing, misidentified his street address as containing the word "Trail" instead of "Trill."  Given this discrepancy, it cannot be said that the Veteran received notice of the scheduled hearing.  Therefore, while the Board regrets further delay, he must be scheduled for another Travel Board hearing, and the AOJ must ensure that notice is sent to the correct last known address of record.

Finally, the Board notes that the Veteran is represented by an accredited veterans service organization (VSO).  While VA has a duty to ensure that the Veteran is provided the opportunity to appear for a requested hearing, the Board hopes that his representative will assist in ensuring that VA has the Veteran's accurate mailing address and that the Veteran is aware of the date and time of his scheduled hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing.  The Veteran should be notified of the date, time and place of that hearing by letter mailed to his current address of record, which contains the word "Trill", with a copy to his representative.  [Unless the RO is notified of a new mailing address following issuance of this Remand in which case notice should be sent to that address.]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




